Order, entered October 29, 1964, denying defendant’s motion under GPLR 3211 (subd. [a], par. 5) to dismiss the action on the ground that it was not timely brought, unanimously reversed, on the law, without costs or disbursements to any party, and the motion to dismiss the complaint granted. The time within which to bring an action against a Housing Authority is determined by section 157 of the Public Housing Law. Plaintiff is not entitled to the benefit of section 50-i of the General Municipal Law because that statute is expressly confined to actions against cities, counties, towns, villages, fire districts and school districts. While this makes for an inconsistent statutory pattern when one compares section 50-e of the General Municipal Law, the fact remains that the statutes make differential provisions by way of time limitations for instituting an action. The inconsistent statutory pattern requires correction, if any, by the Legislature. The power to correct may not be arrogated by the courts. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ. [44 Misc 2d 365.]